                   Case: 20-13482         Doc: 155        Filed: 11/20/20        Page: 1 of 9



Dated: November 20, 2020

The following is ORDERED:




                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

    In re.                              )                   Case No.: 20-13482-SAH
                                        )                   Chapter 11
                      1
    RHA Stroud, Inc.,                   )
                                        )                   [Jointly Administered]
          Debtor.                       )
    ___________________________________ )

                 ORDER (I) ESTABLISHING PROCEDURES FOR PAYMENT
             OF CRITICAL VENDORS AND (II) SCHEDULING A FINAL HEARING

             THIS CASE came on for hearing on November 20, 2020 on the Debtors’ Expedited Motion

Pursuant to 11 U.S.C. §§ 105 and 1107(a) for Entry of Interim and Final Orders Establishing

Critical Vendor Payment Procedures (Doc. No. 120) in the above styled and numbered chapter 11

cases (“Motion”)2. The Court finds that notice of the Motion was proper. Pursuant to the Court’s


1
  The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are: RHA
Stroud, Inc. (2635) and RHA Anadarko, Inc. (2528). The principal place of business for the Debtors is 2308 Highway
66 West, Stroud, OK 74079 and 1002 East Central Blvd. Anadarko, OK 73005, respectively.
2
  Capitalized Terms used but not defined herein shall have the meanings ascribed to them in the Motion.


55456159;2
               Case: 20-13482         Doc: 155       Filed: 11/20/20   Page: 2 of 9




Order Granting Debtors’ Amended Application for Entry of Order (I) Shortening Time For

Objection Deadline And (II) Setting Expedited Hearing on Debtors’ Expedited Motion Pursuant

to 11 U.S.C. §§ 105(A) and 1107(a) for Entry of Interim and Final Orders Establishing Critical

Vendor Payment Procedures [Doc. No. 117], responses to the Motion were due on or before

Wednesday, November 18, 2020 at 4:00 p.m. (C.S.T.), and an interim hearing on the Motion was

set for hearing November 20, 2020 at 1:30 p.m. (C.S.T.) (the “Interim Hearing”). The only timely

responses filed to the Motion were:

         a.)    United States Trustee’s Response to Debtor’s Expedited Motion Pursuant to 11
                USC 105(a) and 1107(a) for Entry of Interim and Final Orders Establishing
                Critical Vendor Payment Procedures and Notice of Opportunity for Hearing [Doc.
                No. 144] (the “UST Response”), and

         b.)    Limited Response and Objection of FP Group to Debtors’ Expedited Motion
                Pursuant to 11 U.S.C. §§ 105(a) and 1107(a) for Entry of Interim and Final Orders
                Establishing Critical Vendor Payment Procedures and Notice of Opportunity for
                Hearing [Doc. No. 120] (the “FP Group Limited Objection”).

         At the Interim Hearing, the parties announced to the Court that they had resolved all

disagreements regarding the Motion, the UST Response, and the FP Group Limited Objection.

Having reviewed the pleadings, and having afforded due weight to the agreement of the parties,

the Court finds good cause exists to grant the Motion as set forth below. Accordingly, it is hereby

ORDERED:

         1.     The Motion is GRANTED as set forth herein.

         2.     The Debtors are (i) authorized and directed to pay or otherwise satisfy the Critical

Vendors set forth, and up to the amounts set forth, in Exhibits A & B attached hereto provided

however that each such Critical Vendor must agree to transact in business with the Debtors on

Customary Trade Terms unless otherwise agreed to between the Debtors and Critical Vendor, and

(ii) authorized, but not directed, to pay future amounts not to exceed the Critical Vendor Claim



                                                 2
55456159;2
               Case: 20-13482       Doc: 155         Filed: 11/20/20   Page: 3 of 9




Cap (i.e., $200,000 for Stroud Hospital and $100,000 for Anadarko Hospital) during the period

covered by this Order. The Debtors may request Court approval to make additional disbursements

on account of Critical Vendor Claims above the Critical Vendor Claim Cap or by agreement with

FP Group and the UST. Acceptance of a payment on a Critical Vendor Claim will be voluntary,

and any creditor may decline to accept Critical Vendor treatment.

         3.    Debtors shall disclose to First Physicians Business Solutions, LLC (“FP Business”)

the amount of each Critical Vendor Claim to be paid, and the party to whom payment is due,

whereupon FP Business is hereby authorized to make such payment from Debtors’ respective

operating accounts. FP Business is authorized to pay Critical Vendors pursuant to paragraph 2

above from Debtors’ operating account those expenses as identified on Exhibits A & B hereto.

         4.    The Debtors and FP Business are authorized and directed to pay Southern Plains

within five days of the date of this order for services rendered between October 26,2020 and

October 31, 2020, and thereafter to pay Southern Plain invoices for post-petition services in the

ordinary course of business. Nothing herein shall effect the validity of Southern Plain’s claims for

services rendered pre-petition, however, payment of such as a critical vendor claim is not

authorized herein.

         5.    The procedures set forth in the Motion for accounting for Critical Vendor Claims

that are paid and for parties-in-interest to challenge any such payments and are approved and so

ordered.

         6.    Nothing in the Motion or this Order shall impair the Debtors’ rights to contest the

validity or amount of any Critical Vendor Claim that may be asserted, and all of the Debtors’ rights

with respect thereto are hereby reserved.




                                                 3
55456159;2
               Case: 20-13482         Doc: 155       Filed: 11/20/20   Page: 4 of 9




         7.    Nothing in this Order or any action taken by the Debtors in furtherance of the

implementation hereof shall be deemed to constitute an assumption or rejection of any executory

contract or unexpired lease pursuant to section 365 of the Bankruptcy Code, and all of the Debtors’

rights with respect to such matters are expressly reserved.

         8.    Nothing in this Order nor the Debtors’ payment of claims pursuant to this Order

shall be construed as (a) an agreement or admission by the Debtors as to the validity of any claim

on any grounds, (b) a waiver or impairment of any of the Debtors’ rights to dispute any claim on

any grounds, (c) a promise by the Debtors to pay any claim, or (d) an implication or admission by

the Debtors that such claim is payable pursuant to this Order. Nothing herein shall acknowledge,

grant, or otherwise permit any right of offset or recoupment by a non-debtor with respect to any

claim asserted against the Debtors.

         9.    The requirements set forth in Bankruptcy Rule 6003(b) are satisfied.

         10.   Notice of the Motion as provided herein shall be deemed good and sufficient and

such notice satisfies the requirements of Bankruptcy Rule 6004(a) and the Local Rules.

         11.   Notwithstanding the possible applicability of Bankruptcy Rule 6004(h), this Order

shall be immediately effective and enforceable upon its entry.

         12.   The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order.

         13.   The Court retains jurisdiction with respect to all matters arising from or related to

the interpretation or implementation of this Order.

         14.   A Final Hearing is scheduled for December 15, 2020 at 9:30a.m. before the

Honorable Sarah Hall by video conference:




                                                 4
55456159;2
                Case: 20-13482        Doc: 155         Filed: 11/20/20   Page: 5 of 9




                i.      Pursuant to Rule 43, Fed. R. Civ. P. (applicable to the contested matter

         pursuant to Rule 9017, Fed. R. Bankr. P.) and the on-going COVID-19 pandemic, the

         evidentiary hearing scheduled for December 15, 2020 at 9:30a.m. will be conducted via

         video-conference. In order to participate, all counsel and participants must have access to

         a computer with a camera and microphone. It is also recommended that you have a phone

         available on the day of the hearing in the event technical problems arise and

         communication is required.

                 ii.    Witnesses will be sworn in, and their testimony will have the same effect

         and be binding upon the witness in the same manner as if the witnesses was sworn in by

         the Courtroom Deputy in person in open court.

                iii.    If a witness has documents, other than exhibits, in their possession and

         control during their testimony, counsel sponsoring the witness must provide a list of such

         documents to the Court and opposing counsel at the start of the hearing.

                iv.     On or before 12:00p.m. on December 7, 2020 counsel is directed to

         provide to cheryl_shook@okwb.uscourts.gov their preferred email address as well as the

         email address of any party or witness that will not be in the same location as counsel during

         the hearing. Chambers will use these email addresses to provide access to the video-

         conference evidentiary hearing.

                v.      On 12:00p.m. on December 9, 2020 the Court will issue an invitation for

         the video-conference evidentiary hearing containing a link for a “Microsoft Teams

         Meeting” that should be used to access the video-conference evidentiary hearing. You do

         not need to download the Microsoft Teams app to participate in the video-conference.




                                                   5
55456159;2
                Case: 20-13482         Doc: 155        Filed: 11/20/20   Page: 6 of 9




                vi.     When first using Microsoft Teams Meeting, you will need to allow the

         program to access your microphone and camera.

                vii.    If the “Rule” is invoked for the video-conference evidentiary hearing, it will

         be sponsoring counsel’s responsibility to ensure that all non-party witnesses comply.

                viii.   The hearing will include live video and audio feeds so efforts should be

         made to appear professional and to eliminate unnecessary background noise. Unless

         speaking, all participants are requested to mute their microphone.

                ix.     Each counsel, party, and witness is responsible for timely joining the

         videoconference hearing and for establishing a new connection if, at any point, their

         connection is disrupted or terminated.

                x.      All parties, counsel, and members of the public are strictly prohibited from

         recording or broadcasting any hearing, in whole or in part, in any manner.

         15.    Responses and objections to the relief sought in the Motion shall be filed no later

than December 7, 2020.

         16.    This order shall be served by the Debtors on interested parties and all parties

included on the master service list.

         Findings of fact are based upon representations of counsel.

                                                  ###




                                                   6
55456159;2
             Case: 20-13482       Doc: 155       Filed: 11/20/20    Page: 7 of 9




Approved for Entry:

 By: /s/ Michael A. Rubenstein                   By: s/ David W. Parham
 Michael A. Rubenstein, OBA #7806                David W. Parham
 Rubenstein & Pitts PLLC                         AKERMAN LLP
 1503 E. 19th Street                             Texas Bar No. 15459500
 Edmond, OK 73013                                2001 Ross Avenue, Suite 3600
 Telephone: (405) 340-1900                       Dallas, TX 75201
 Facsimile: (405) 340-1001                       Telephone: (214) 720-4300
 mrubenstein@oklawpartners.com                   Facsimile: (214) 981-9339
 Proposed Attorneys for Debtors                  david.parham@akerman.com
                                                 Pro Hac Vice Admitted
                                                 Proposed Attorneys for Debtors

 s/ Esther McKean                                s/ Catherine Kretzschmar
 Esther McKean                                   Catherine Kretzschmar
 AKERMAN LLP                                     AKERMAN LLP
 Florida Bar No. 028124                          Florida Bar No. 85843
 420 S. Orange Ave., Suite 1200                  350 East Las Olas Blvd., Suite 1600
 Orlando, FL 32801                               Fort Lauderdale, FL 33301
 Telephone: (407) 423-4000                       Telephone: (407) 423-4000
 Facsimile: (407) 843-6610                       Facsimile: (407) 843-6610
 esther.mckean@akerman.com                       catherine.kretzschmar@akerman.com
 Pro Hac Vice Admitted                            Pro Hac Vice Admitted
 Proposed Attorneys for Debtors                  Proposed Attorneys for Debtors


 s/ J. Clay Christensen                          /s/ Marjorie J. Creasey
 J. Clay Christensen (OBA #11789)                Marjorie J. Creasey (OBA #17819)
 Jeffrey E. Tate (OBA #17150)                    Office of the United States Trustee
 Jonathan M. Miles (OBA #31152)                  215 Dean A. McGee, Room 408
 Brock Z. Pittman (OBA #32853)                   Oklahoma City, OK 73102
 CHRISTENSEN LAW GROUP, P.L.L.C.                 Telephone: (405) 231-4393
 The Parkway Building                            Facsimile: (405) 231-5958
 3401 N.W. 63rd Street, Suite 600                Marjorie.creasey@usdoj.gov
 Oklahoma City, Oklahoma 73013
 Telephone: (405) 232-2020
 Facsimile: (405) 228-1113
 clay@christensenlawgroup.com
 jeffrey@christensenlawgroup.com
 jon@christensenlawgroup.com
 brock@christensenlawgroup.com
 Attorneys for FP Group




                                             7
55456159;2
Case: 20-13482   Doc: 155   Filed: 11/20/20   Page: 8 of 9




                 EXHIBIT A
Case: 20-13482   Doc: 155   Filed: 11/20/20   Page: 9 of 9




                       EXHIBIT B
